EXAMINER’S COMMENT(S)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s preliminary amendments filed on 11/03/2020 and 03/18/2022 are acknowledged and entered.

Claims 1-158 were pending.  In the amendment as filed on 11/30/2020, applicants have cancelled claims 1-158; and added claims 159-176.  Therefore, claims 159-176 are currently pending.  Further, an amendment to the present specification was filed on 03/18/2022 in order to “incorporate by reference the Sequence Listing filed concurrently herewith. No new matter has been introduced.”

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 165-176 been renumbered 163-174.

Priority
This present application is a continuation (CON) of 16/339,664 that was filed on 04/04/2019.  16/339,664 is a 371 of PCT/US2017/054450 filed on 09/29/2017.  PCT/US2017/054450 claims priority to provisional application 62/404,981 that was filed on 10/06/2016.  Therefore, this application has an effective filing date of 10/06/2016 for prior art searches.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 01/27/2021, 09/17/2021, and 11/30/2021 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 form(s).  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Misnumbered claims 165-176 been renumbered to 163-174.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant claims 159-162 and misnumbered claims 165-176 are allowable for the reason that the cited prior arts do not teach or fairly suggest the presently claimed product (Claims 159-162 and misnumbered claims 165-172) comprising the combination of a ‘pouch’ and ‘individual dosage of eflornithine hydrochloride hydrate’ and the methods of using the product (Misnumbered claims 173-176).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
April 22, 2022